Citation Nr: 1329240	
Decision Date: 09/12/13    Archive Date: 09/20/13

DOCKET NO. 13-21 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hairy cell leukemia 
(HCL) secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Adams, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1966 to November 
1969.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2011 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking service connection for HCL secondary 
to herbicide exposure.  He alleges that, while in service in 
Thailand at the U-Tapao Airforce Base, he was exposed to 
herbicides that were used to control vegetation around the 
air field.  The Veteran is presently diagnosed with HCL.

On September 3, 2013 the Board received correspondence from 
the Veteran, waiving his right to have the RO consider 
additional evidence he was then submitting to the Board.  
The waiver was signed and dated August 13, 2013.  However, 
the record is negative for any additional evidence submitted 
after August 13, 2013 or after certification to the Board.  
The existence of the waiver clearly indicates that the 
Veteran intended to furnish additional supporting evidence 
for Board review prior to adjudication.  As such, remand is 
necessary to obtain this evidence and have it associated 
with the claims file.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should locate and associate 
with the record any additional evidence 
received from the Veteran since August 
2013 already in its possession.  If such 
evidence is not currently in the 
possession of the RO, contact the Veteran 
to notify him of the absence of any 
additional evidence as referenced in his 
August 2013 statement, and advise him to 
resubmit such additional evidence.

2.  After completion of the foregoing and 
all other necessary development, the 
AMC/RO should re-adjudicate the claim for 
entitlement to service connection for HCL 
secondary to herbicide exposure.  If the 
benefit sought remains denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case, and 
should be given an opportunity to submit 
written or other argument in response 
before the claims file is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).


